10-308-cv
    Mathirampuzha v. Donahoe



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 3rd day of June, two thousand eleven.

    PRESENT:
                DENNIS JACOBS,
                       Chief Judge,
                DEBRA ANN LIVINGSTON,
                       Circuit Judge,
                JED S. RAKOFF,*
                       District Judge.
    __________________________________________

    Ancy A. Mathirampuzha,

                     Plaintiff-Appellant,

                               v.                                       10-308-cv

    Patrick R. Donahoe, Postmaster General,

                Defendant-Appellee.
    __________________________________________




            *
              Jed S. Rakoff, of the United States District Court for the Southern District of New York,
    sitting by designation.
FOR APPELLANT:                Ancy A. Mathirampuzha, pro se, West Hartford, CT.

FOR APPELLEES:                David Christopher Nelson, Assistant U.S. Attorney (Elizabeth A.
                              Latif, on brief) for David B. Fine, United States Attorney, District
                              of Connecticut, New Haven, CT.


      Appeal from a judgment of the United States District Court for the District of
Connecticut (Arterton, J.).

    UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court be AFFIRMED.

         Ancy Mathirampuzha, proceeding pro se, appeals the district court’s judgment
dismissing her complaint brought pursuant to Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e, et seq. (“Title VII”). We assume the parties’ familiarity with the underlying
facts, the procedural history, and the issues presented for review.

        Mathirampuzha’s appeal challenges only the district court’s dismissal of her Title VII
claim, and thus all of her other claims--including any due process claim--are abandoned. See
Cruz v. Gomez, 202 F.3d 593, 596 n.3 (2d Cir. 2000) (“When a litigant—including a pro se
litigant—raises an issue before the district court but does not raise it on appeal, the issue is
abandoned.”).

        With respect to her Title VII claim, we review orders granting summary judgment de
novo, focusing on whether the district court properly concluded that there was no genuine issue
as to any material fact. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.
2003). Having conducted a de novo review of the record, we affirm the district court’s judgment
for substantially the same reasons stated by the district court in its thorough and well-reasoned
opinion.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 2